Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 1 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MARK HAYES,

Plaintiff,
CIVIL ACTION
Vv. NO. 19-12042-WGY
IXP CORPORATION, and MASSACHUSETTS
BAY TRANSPORTATION AUTHORITY

Defendants.

eee ee ee ee ee

 

YOUNG, D.J. January 2, 2020
ORDER

On September 6, 2019, Mark Hayes (“Hayes”) filed a
complaint against IXP Corporation and Massachusetts Bay
Transportation Authority (“MBTA”) in the Massachusetts Superior
Court. Notice Removal, Ex. C, Compl. 25, ECF No. 1. The case
was then removed by the MBTA to this Court. Notice Removal 3,
ECF No. 8. MBTA filed a Rule 12(b) (6) motion to dismiss on
October 21, 2019, MBTA’s Mot. Dismiss Am. Compl. 3, ECF No. 9;
Mem. Supp. MBTA’s Mot. Dismiss (“MTBA’s Mem.”) 19, ECF No. 10,
and IXP Corporation filed a motion for judgment on the pleadings
on November 12, 2019, Def. IXP Corporation’s Mot. J. Pleadings,
ECF No. 14; Mem. Supp. Def. IXP Corporation’s Mot. J. Pleadings

(“IXP Corporation’s Mem.”), ECF No. 15. On November 26, Hayes

[1]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 2 of 9

filed a motion for leave to amend the complaint. Pl.’s First
Mot. Leave Amend Compl., ECF No. 17; Pl.’s Mem. Supp. First Mot.
Leave Amend Compl., ECF No. 18.

Hayes’ motion for leave to amend the complaint is ALLOWED.
See Fed. R. Civ. P. 15(a) (2) (“The court should freely give
leave when justice so requires.”).

This Court DENIES both defendants’ motions with respect to
Hayes’ free speech claims -- counts One and Two under the
amended complaint. Am. Compl. 991] 244-247, ECF No. 22. Contrary
to IXP Corporation’s argument, Hayes’ statement does touch upon
a matter of public concern. Hayes stated after watching a news
segment about a protester -- an African-American woman and
naturalized U.S. citizen who climbed the Statue of Liberty on
July 4, 2018, in protest of U.S. immigration policy -- that: “If
she hates America so much, she should go back to Africa.” Am.
Compl. (1 53-70. In context, Hayes was responding to a news
report about a protest of United States immigration policy,
which is “political” in its very nature. Connick v. Myers, 461
U.S. 140, 146-48 (1983) (explaining that “[w]hether an
employee’s speech addresses a matter of public concern must be
determined by the content, form, and context of a given
statement” and defining “a matter of public concern” as one
“relating to any matter of political, social, or other concern

to the community”); see also Rankin v. McPherson, 483 U.S. 378,

 

[2]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 3 of 9

386-87 (1987) (holding that employee’s comment to coworker
concerning the attempted assassination of President Reagan dealt
with a matter of public concern where the comment “came on the
heels of a news bulletin regarding what [was] certainly a matter
of heightened public attention”).

In addition, contrary to MBTA’s argument, a Rule 12 (b) (6)
motion is generally not the proper vehicle to perform the

balancing required under Pickering v. Board of Educ., 391 U.S.

 

563 (1968), and Garcetti v. Ceballos, 547 U.S. 410 (2006). See

 

Decotiis v. Whittemore, 635 F.3d 22, 35 n.15 (lst Cir. 2011)

 

(noting that “the Pickering balancing test” is “fact-intensive”
and “does not easily lend itself to dismissal on a Rule 12(b) (6)
motion” (citing Jordan v. Carter, 428 F.3d 67, 73 (lst Cir.
2005))); Lyons v. Vaught, 781 F.3d 958, 961 n.1 (8th Cir. 2015)
(concluding that the second prong of the Pickering test “can
rarely, if ever, be determined on a Rule 12(b) (6) to dismiss the
public employee’s complaint”); Burnside v. Kaelin, 773 F.3d 624,
628 (Sth Cir. 2014) (“In stating a prima facie case at the
motion-to-dismiss stage of a case, there is a rebuttable
presumption that no balancing is required to state a claim.”).
This Court GRANTS both defendants’ motions with respect to
Hayes’ federal and state equal protection claims -- counts Three
through Six of the amended complaint. Am. Compl. 97 248-255.

The amended complaint fails to plead that similarly situated

[3]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 4 of 9

individuals were treated differently based on impermissible

grounds. See Davis v. Coakley, 802 F.3d 128, 132-33 (lst Cir.

 

2015) (holding that to state a disparate~treatment equal
protection claim under the Fourteenth Amendment, a plaintiff
must allege facts showing that, inter alia, “the person,
compared with others similarly situated, was selectively

treated” (quoting Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st

 

Cir. 1995))); Doe v. Acton-Boxborough Reg’1l Sch. Dist., 468

 

Mass. 64, 75, 8 N.E.3d 737 (2014) (concluding that one of the
essential components of any equal protection claim -- federal or
state -- is differing treatment based on classification). While
arguing the hypothetical scenario that if Hayes were black or
his national origin were African he would not have been
terminated, the complaint did not plead any facts that others
similarly situated in fact received different treatment. The
allegations are wholly speculative. See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (“Factual allegations must be
enough to raise a right to relief above the speculative level on
the assumption that all the allegations in the complaint are
true (even if doubtful in fact).” (citations and footnote
omitted) ).

This Court GRANTS both defendants’ motions with respect to
Hayes’ employment discrimination claims -- counts Seven through

Eleven. Am. Compl. 1% 256-270. The amendments fail to plead

[4]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 5of9

any facts from which it may be plausibly inferred that the
defendants acted with discriminatory animus towards white people

or those of American origin. See Johnson v. General Elec., 840

 

F.2d 132, 138 (lst Cir. 1988) (concluding that, at the motion to
dismiss stage, a “plaintiff must allege a series of facts which
at the very least gives rise to an inference of discriminatory

animus”), abrogated on other grounds by Clockedile v. New

 

Hampshire Dep’t of Corr., 245 F.3d 1 (1st Cir. 2001)); Dexter v.

 

Dealogic, LLC, 390 F. Supp. 3d 233, 240 (D. Mass. 2019) (Saris,
C.J.) (“To state a claim for employment discrimination under
Massachusetts law, the plaintiff must allege ‘that .. . the
employer harbored discriminatory animus, which was the
determinative cause of the adverse action.’” (quoting Weber v.

Community Teamwork, Inc., 434 Mass. 761, 752 N.E.2d 700, 71l

 

(2001)); Lopez v. Commonwealth, 463 Mass. 696, 713, 978 N.E.2d

 

67 (2012) (concluding that the requirement of “discriminatory
intent” also applies to the aiding and abetting theory). Hayes’
reference to the statement by Kenneth Green, Chief of Police of
the MBTA Police Department, in a radio interview in April 2016
that he intended to “darken” the MBTA police force cannot
plausibly lead to a reasonable inference that the defendants,
when terminating Hayes’ employment, acted with discriminatory
animus towards Hayes, a 9-1-1 dispatcher. See Am. Compl. W1

191-201. No reasonable interpretation of Green’s remark, even

[3]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 6 of 9

assuming it suggests discriminatory intent, leads to the
conclusion that Green was referring to 9-1-1 dispatchers.}

This Court DENIES IXP Corporation’s motion as to count
Twelve, the wrongful termination claim. Am. Compl. W971 271-272.
The fact that Hayes was an at-will employee is not disputed.

See MBTA’s Mem., Ex. A, ECF No. 10-1; MBTA’s Mem. 10 (“[Hjis
agreement with IXP expressly states that he was an at-will
employee.”). It then behooves this Court to analyze whether the
termination violated “a clearly established public policy.” See
King v. Driscoll, 418 Mass. 576, 582, 638 N.E.2d 488 (1994) (“As
an exception to the general rule that an employer may terminate
an at-will employee at any time with or without cause, we have

recognized that an at-will employee has a cause of action for

 

1 Nor does the MBTA’s argument in the Massachusetts
Commission Against Discrimination (“MCAD”) proceeding give rise
to such an inference. Am. Compl. 1 120; Am. Compl., Ex. 1,
Position Statement (“Position Statement”) 5, ECF No. 22-1.

Hayes points to the MBTA’s statement that “[a]s a Caucasian
American, Mr. Hayes is not a member of a protected group,”
Position Statement 5, as supporting the reasonable inference
“that the MBTA does not apply its own antidiscrimination
policies uniformly, i.e., regardless of race.” P1l.'’s Opp’n
MBTA’s Mot. Dismiss 15, ECF No. 12. MBTA’s argument, even taken
in a light favorable to Hayes, merely is a post hoc legal
argument put forward by MBTA at the MCAD proceedings and cannot
reasonably be construed as a descriptive statement of MBTA’s
practice with respect to Hayes. Yet this Court observes that
MBTA’s argument that Hayes is unprotected by anti-discrimination
law because he is “Caucasian American” is wrong as matter of
law. See McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273,
278-80 (1976) (holding that Title VII prohibits racial
discrimination against white people as well).

[6]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 7 of 9

wrongful termination only if the termination violates a clearly
established public policy.”). Given that Hayes’ statement
touches upon a matter of public concern, Hayes’ termination by
IXP Corporation arguably may violate the public policy of
freedom of speech as enshrined in the First Amendment, Article
LXXVII of the Articles of Amendment of the Massachusetts
Constitution and Article XVI of the Massachusetts Declaration of

Rights.? See Minahan v. Town of E. Longmeadow, No. 12-cv-30203-

 

 

MAP, 2015 WL 668451, at *1 (D. Mass. Feb. 17, 2015) (Ponsor, J.)
(holding that although a First Amendment right could be a source
of public policy, an employee’s First Amendment rights were not
implicated as a source of public policy because she did not
speak as a citizen on matters of public concern).

This Court DENIES both defendants’ motions with respect to
count Thirteen, the untimely payment of wages claim. Am. Compl.
qi] 273-75. The argument by both defendants that Hayes does not

fall within the itemized categories under section 148 of chapter

 

2 The Massachusetts courts have not yet addressed whether
Article XVI of the Massachusetts Declaration of Rights, as
amended by Article LXXVII of the Amendments to the Massachusetts
Constitution, could serve as a source of public policy. Cf.
Greeney v. Center for Human Development, Inc., 725 F. Supp. 2d
259, 263 (D. Mass. 2010) (Neiman, M.J.) (remanding the case to
state court where plaintiff argued “wrongful termination”
because of violation of freedom of speech as protected under
Article LXXVITI).

(7]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 8 of 9

149 of the General Laws of Massachusetts is of no avail.3 IXP
Corporation’s Mem. 13-14; MBTA’s Mem. 18-19. The itemized
categories -- “mechanic, workman and laborer” -- would apply
only if the employer falls within the scope of “the
commonwealth, its departments, officers, boards and commission.”
Mass. Gen. Laws ch. 149, § 148. The fact that MBTA is “a
political subdivision of the commonwealth” makes it neither the
Commonwealth nor its department. See Mass. Gen. Laws ch. 161A,

§ 2; Daveiga v. Boston Pub. Health Comm’n, 449 Mass. 434, 442,

 

 

869 N.E.2d 586 (2007) (“‘Political subdivision of the
Commonwealth’ is a term of art traditionally associated with
cities, towns, and other units of local government, which are
neither the Commonwealth itself nor its agencies.” (footnote and

citation omitted)). Because neither MBTA nor IXP Corporation is

 

3 IXP Corporation also argues that Hayes makes no allegation
that “he was not paid until after IXP complied with applicable
laws,” pointing out the language “or in Boston as soon as the
laws requiring pay rolls, bills and accounts to be certified
shall have been complied with” in section 148 of chapter 149 of
General Laws of Massachusetts. IXP Corporation’s Mem. 13. This
argument is of no avail because, as Hayes points out, the
legislative history indicates that such language is no longer
operative. See 1908 Mass. Acts ch. 210, at 156 (imposing a
requirement upon the city of Boston to obtain the certificate
from the civil service commission before paying its employees) ;
1910 Mass. Acts ch. 350, at 272-273 (requiring that in the city
of Boston any wage payment be certified before making the
payment); 1974 Mass. Acts, ch. 441, § 1, at 415 (repealing the
certification requirement set forth by the 1908 Acts of
Massachusetts); see also John F. Adkins et al., 45 Mass. Prac.,
Employment Law § 16:2, 915 n.14 (3d ed. 2016).

[8]
Case 1:19-cv-12042-WGY Document 25 Filed 01/02/20 Page 9 of 9

the Commonwealth or its departments, the itemized categories do
not apply to Hayes.

This Court DENIES IXP Corporation’s motion with respect to
count Fourteen, under the Employee Retirement Income Security
Act (“ERISA”), because the amended complaint pleads adequate
facts supporting a claim that IXP Corporation violated ERISA.
See 29 U.S.C. §§ 1163(2), 1166(a) (2); Am. Compl. @ 277.

For the reasons stated above, this Court GRANTS Hayes’
leave to file an amended complaint; GRANTS MBTA’s motion to
dismiss with respect to counts Three, Five, Seven, Eight, Nine,
Ten, Eleven, and DENIES the motion with respect to counts One
and Thirteen. The Court further GRANTS IXP Corporation’s motion
to dismiss with respect to counts Three, Four, Five, Six, Seven,
Eight, Nine, Ten, and Eleven, and DENIES the motion with respect

to counts One, Two, Twelve, Thirteen and Fourteen.

SO ORDERED.

Witbcan— Lt

WILLIAM G. mney
U.S. DISTRI JUDGE

[3]
